 1                                                                         Hon. Richard A. Jones

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 6
     UNITED STATES OF AMERICA,                        No. CR18-049RAJ
 7
                                 Plaintiff,           ORDER GRANTING DEFENDANT’S
 8                                                    MOTION TO EXCLUDE EVIDENCE
            v.                                        AND TESTIMONY CONCERNING
 9                                                    HIS FINANCIAL CONDITION
     ERIC WOODBERRY,
10

11                               Defendant.

12
            THIS MATTER has come before the Court upon Defendant’s Motion to Exclude
13
     Evidence and Testimony Concerning His Financial Condition. Having considered the
14
     motion, and the Government’s response indicating it does not intend to introduce this
15
     evidence at trial, and the files and pleadings herein,
16

17          IT IS ORDERED that Defendant’s motion (Dkt. #53) is GRANTED. No evidence

18   or testimony concerning Defendant’s financial condition shall be admitted at trial.

19          DATED this 5th day of March, 2019.

20

21
                                                         A
22                                                       The Honorable Richard A. Jones
                                                         United States District Judge
23

24   ORDER GRANTING DEFENDANT’S MOTION                                  LAW OFFICES OF STEPHAN R. ILLA, INC. P.S.
     TO EXCLUDE EVIDENCE AND TESTIMONY                                                            P.O. BOX 10033
     CONCERNING HIS FINANCIAL CONDITION – 1                                                   SEATTLE, WA 98110
                                                                                                 (206) 464-4142
